             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 1 of 124




 1                                                               The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   BRIAN ECHARD, on behalf of himself and             NO. 2:21-cv-00112-JCC
17   all others similarly situated,
18                                                      DEFENDANTS’ ANSWER AND
19                      Plaintiffs,                     AFFIRMATIVE DEFENSES TO
20                                                      PLAINTIFF’S FIRST AMENDED CLASS
21           v.                                         ACTION COMPLAINT
22
23   WELLS FARGO BANK, N.A., and WELLS
24   FARGO & CO.,
25
26                      Defendants.
27
28
29
30          Defendants Wells Fargo Bank, N.A. (“Wells Fargo”), through its undersigned counsel and
31
32   pursuant to the Federal Rules of Civil Procedure, answers the First Amended Complaint
33
34   (“Complaint”) of Brian Echard (“Plaintiff”). Wells Fargo denies all allegations in the Complaint
35
36   that Wells Fargo does not expressly admit in this Answer.
37
38          Wells Fargo responds to the specific allegations in the enumerated paragraphs in the First
39
40   Amended Complaint and asserts its additional defenses as follows:
41
42
43
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                            GORDON      600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                    TILDEN     Suite 2915
     ACTION COMPLAINT - 1                                          THOMAS      Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                         CORDELL     206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 2 of 124




 1                                         I. INTRODUCTION
 2
 3          1.      The allegations in Paragraph 1 of the Complaint are Plaintiff’s characterization of
 4
 5   this action and opinions of Wells Fargo’s forbearance program, to which no response is required.
 6
 7   To the extent that a response is required, the allegations in Paragraph 1 are denied.
 8
 9          2.      The allegations in Paragraph 2 of the Complaint are denied.
10
11          3.      The allegations in Paragraph 3 of the Complaint are admitted.
12
13          4.      The allegations in Paragraph 4 of the Complaint are admitted.
14
15          5.      The allegations in Paragraph 5 of the Complaint contain statements and conclusions
16
17   of law to which no response is required. To the extent the allegations are contrary to the law, they
18
19   are denied.
20
21          6.      The allegations in Paragraph 6 of the Complaint contain statements and conclusions
22
23   of law to which no response is required. To the extent the allegations are contrary to the law they
24
25   are denied. The remaining allegations in Paragraph 6 purport to characterize Wells Fargo’s
26
27   website, to which no response is required. To the extent these allegations are inconsistent with
28
29   Wells Fargo’s website, they are denied.
30
31          7.      Wells Fargo admits that because of the COVID-19 pandemic, military borrowers,
32
33   along with many other borrowers, may have faced financial hardships through no fault of their
34
35   own. The remaining allegations in Paragraph 7 purport to summarize Wells Fargo’s alleged
36
37   services to military borrowers, to which no response is required. To the extent these allegations
38
39   are inconsistent with Wells Fargo’s services offered to military borrowers, they are denied.
40
41          8.      The allegations in Paragraph 8 of the Complaint are denied.
42
43          9.      The allegations in Paragraph 9 of the Complaint are denied.
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                              GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                      TILDEN      Suite 2915
     ACTION COMPLAINT - 2                                            THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                           CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 3 of 124




 1          10.     The allegations in Paragraph 10 of the Complaint are Plaintiff’s characterization of
 2
 3   this action and his opinions regarding Wells Fargo’s forbearance program, to which no response
 4
 5   is required. To the extent that a response is required, the allegations in Paragraph 10 related to
 6
 7   Wells Fargo’s forbearance program are denied. The remaining allegations in Paragraph 10 of the
 8
 9   Complaint contain statements and conclusions of law to which no response is required. To the
10
11   extent the allegations are contrary to the law, they are denied.
12
13          11.     The allegations in Paragraph 11 of the Complaint contain statements and
14
15   conclusions of law to which no response is required. To the extent the allegations are contrary to
16
17   the law, they are denied.
18
19          12.     The allegations in Paragraph 12 of the Complaint contain statements and
20
21   conclusions of law to which no response is required. To the extent the allegations are contrary to
22
23   the law, they are denied.
24
25          13.     The allegations in Paragraph 13 of the Complaint purport to summarize CFPB
26
27   commentary or guidance, to which no response is required. To the extent the allegations in
28
29   Paragraph 13 of the Complaint are inconsistent with that commentary or guidance, they are denied.
30
31          14.     The allegations in Paragraph 14 of the Complaint are Plaintiff’s characterization
32
33   and opinion regarding Wells Fargo’s forbearance program, to which no response is required. To
34
35   the extent that a response is required, the allegations in Paragraph 14 are denied. Further, the
36
37   allegations in Paragraph 14 of the Complaint contain statements and conclusions of law to which
38
39   no response is required. To the extent the allegations are contrary to the law, they are denied.
40
41
42
43
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                                 GORDON    600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                         TILDEN   Suite 2915
     ACTION COMPLAINT - 3                                               THOMAS    Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                              CORDELL   206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 4 of 124




 1          15.     The allegations in Paragraph 15 of the Complaint contain statements and
 2
 3   conclusions of law to which no response is required, and/or refer to documents which speak for
 4
 5   themselves. To the extent the allegations are contrary to the law or the documents to which they
 6
 7   refer, they are denied.
 8
 9          16.     The allegations in Paragraph 16 of the Complaint contain statements and
10
11   conclusions of law to which no response is required, and/or refer to documents which speak for
12
13   themselves. To the extent the allegations are contrary to the law or the documents to which they
14
15   refer, they are denied.
16
17          17.     The allegations in Paragraph 17 of the Complaint contain statements and
18
19   conclusions of law to which no response is required, and/or refer to documents which speak for
20
21   themselves. To the extent the allegations are contrary to the law or the documents to which they
22
23   refer, they are denied.
24
25          18.     The allegations in Paragraph 18 of the Complaint contain statements and
26
27   conclusions of law to which no response is required, and/or refer to documents which speak for
28
29   themselves. To the extent the allegations are contrary to the law or the documents to which they
30
31   refer, they are denied. Further, to the extent the allegations in Paragraph 18 of the Complaint are
32
33   inconsistent with Wells Fargo’s payment application, credit reporting, and account servicing,
34
35   Wells Fargo denies these allegations.
36
37          19.     The allegations in Paragraph 19 of the Complaint are Plaintiff’s characterization
38
39   and opinions regarding Wells Fargo’s forbearance program, to which no response is required. To
40
41   the extent that a response is required, the allegations of Paragraph 19 of the Complaint are denied.
42
43          20.     The allegations in Paragraph 20 of the Complaint contain statements and
44
45   conclusions of law to which no response is required, and/or refer to documents which speak for

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                              GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                      TILDEN      Suite 2915
     ACTION COMPLAINT - 4                                            THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                           CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 5 of 124




 1   themselves. To the extent the allegations are contrary to the law or the documents to which they
 2
 3   refer, they are denied.
 4
 5          21.     The allegations in Paragraph 21 of the Complaint contain statements and
 6
 7   conclusions of law to which no response is required, and/or refer to documents which speak for
 8
 9   themselves. To the extent the allegations are contrary to the law or the documents to which they
10
11   refer, they are denied.
12
13          22.     The allegations in Paragraph 22 of the Complaint contain statements and
14
15   conclusions of law to which no response is required. To the extent the allegations are contrary to
16
17   the law, they are denied.
18
19          23.     The allegations in Paragraph 23 of the Complaint are Plaintiff’s characterization
20
21   and opinion regarding Wells Fargo’s forbearance program, to which no response is required. To
22
23   the extent that a response is required, the allegations in Paragraph 23 are denied. Further, the
24
25   allegations in Paragraph 23 of the Complaint contain statements and conclusions of law to which
26
27   no response is required. To the extent the allegations are contrary to the law, they are denied.
28
29          24.     The allegations in Paragraph 24 purport characterize two news articles, to which no
30
31   response is required. To the extent the allegations in Paragraph 24 of the Complaint are inconsistent
32
33   with the news articles, they are denied.
34
35                                  II. JURISDICTION AND VENUE
36
37          25.     The allegations in Paragraph 25 of the Complaint contain statements and
38
39   conclusions of law to which no response is required. To the extent the allegations are contrary to
40
41   the law, they are denied.
42
43
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                              GORDON        600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                      TILDEN       Suite 2915
     ACTION COMPLAINT - 5                                            THOMAS        Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                           CORDELL       206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 6 of 124




 1          26.     The allegations in Paragraph 26 of the Complaint contain statements and
 2
 3   conclusions of law to which no response is required. To the extent the allegations are contrary to
 4
 5   the law, they are denied.
 6
 7          27.     The allegations in Paragraph 27 of the Complaint contain statements and
 8
 9   conclusions of law to which no response is required. To the extent the allegations are contrary to
10
11   the law, they are denied.
12
13          28.     The allegations in Paragraph 28 of the Complaint contain statements and
14
15   conclusions of law to which no response is required. To the extent the allegations are contrary to
16
17   the law, they are denied.
18
19          29.     The allegations in Paragraph 29 of the Complaint contain statements and
20
21   conclusions of law to which no response is required. To the extent the allegations are contrary to
22
23   the law, they are denied.
24
25                                            III. PARTIES
26
27          30.     Wells Fargo lacks information sufficient to form a belief as to the truth of the
28
29   allegations contained in Paragraph 30 of the Complaint regarding Plaintiff’s residence. Wells
30
31   Fargo is informed and believes, however, that Plaintiff is domiciled in Ohio based on his prior loan
32
33   with Wells Fargo.
34
35          31.     The allegations in Paragraph 31 of the Complaint are denied. Wells Fargo no longer
36
37   services Plaintiff’s mortgage as Plaintiff paid off his loan in full in March 2021. A true and
38
39   accurate Certified copy of the Release of Mortgage is attached as Exhibit A.
40
41          32.     The allegations in Paragraph 32 of the Complaint are denied. Ex. A.
42
43          33.     Wells Fargo admits that it is a wholly owned subsidiary of Wells Fargo & Co.
44
45   Wells Fargo further admits that it is headquartered in South Dakota and that it conducts business

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                              GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                      TILDEN      Suite 2915
     ACTION COMPLAINT - 6                                            THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                           CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 7 of 124




 1   in the state of Washington. The remaining allegations in Paragraph 33 of the Complaint contain
 2
 3   statements and conclusions of law to which no response is required. To the extent the allegations
 4
 5   are contrary to the law, they are denied.
 6
 7                                  IV. FACTUAL ALLEGATIONS
 8
 9   A.     Wells Fargo Provides Special Programs and Promises to Military Borrowers.
10
11          34.     To the extent the allegations in Paragraph 34 of the Complaint are a characterization
12
13   of Wells Fargo’s business practices, no response is required. Further, the allegations in Paragraph
14
15   34 of the Complaint contain statements and conclusions of law to which no response is required,
16
17   and/or refer to documents which speak for themselves. To the extent the allegations are contrary
18
19   to the law or the documents to which they refer, they are denied.
20
21          35.     The allegations in Paragraph 35 purport to summarize two of Wells Fargo’s web
22
23   pages, to which no response is required. To the extent the allegations in Paragraph 35 of the
24
25   Complaint are inconsistent with Wells Fargo’s web pages, they are denied.
26
27          36.     The allegations in Paragraph 36 purport to characterize Wells Fargo’s web page, to
28
29   which no response is required. To the extent the allegations in Paragraph 36 of the Complaint are
30
31   inconsistent with Wells Fargo’s web pages, they are denied.
32
33          37.     The allegations in Paragraph 37 purport to characterize Wells Fargo’s web page, to
34
35   which no response is required. To the extent the allegations in Paragraph 37 of the Complaint are
36
37   inconsistent with Wells Fargo’s web pages, they are denied.
38
39          38.     The allegations in Paragraph 38 purport to characterize two of Wells Fargo’s web
40
41   pages, to which no response is required. To the extent the allegations in Paragraph 38 of the
42
43   Complaint are inconsistent with both of Wells Fargo’s web pages, they are denied.
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                              GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                      TILDEN      Suite 2915
     ACTION COMPLAINT - 7                                            THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                           CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 8 of 124




 1   B.     Military Borrowers are Entitled to Special Legal Protections.
 2
 3          39.     The allegations in Paragraph 39 of the Complaint contain statements and
 4
 5   conclusions of law to which no response is required, and/or refer to documents which speak for
 6
 7   themselves. To the extent the allegations are contrary to the law or the documents to which they
 8
 9   refer, they are denied.
10
11          40.     The allegations in Paragraph 40 of the Complaint purport to summarize VA
12
13   guidance, to which no response is required. To the extent the allegations in Paragraph 40 of the
14
15   Complaint are inconsistent with that commentary or guidance, they are denied.
16
17          41.     The allegations in Paragraph 41 of the Complaint purport to summarize VA
18
19   guidance, to which no response is required. To the extent the allegations in Paragraph 41 of the
20
21   Complaint are inconsistent with that commentary or guidance, they are denied.
22
23   C.     The CARES Act.
24
25          42.     The allegations in Paragraph 42 of the Complaint contain statements and
26
27   conclusions of law to which no response is required, and/or refer to documents which speak for
28
29   themselves. To the extent the allegations are contrary to the law or the documents to which they
30
31   refer, they are denied.
32
33          43.     The allegations in Paragraph 43 of the Complaint contain statements and
34
35   conclusions of law to which no response is required, and/or refer to documents which speak for
36
37   themselves. To the extent the allegations are contrary to the law or the documents to which they
38
39   refer, they are denied.
40
41
42
43
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                           GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                   TILDEN      Suite 2915
     ACTION COMPLAINT - 8                                         THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                        CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 9 of 124




 1          44.     The allegations in Paragraph 44 of the Complaint contain statements and
 2
 3   conclusions of law to which no response is required, and/or refer to documents which speak for
 4
 5   themselves. To the extent the allegations are contrary to the law or the documents to which they
 6
 7   refer, they are denied.
 8
 9          45.     The allegations in Paragraph 45 of the Complaint contain statements and
10
11   conclusions of law to which no response is required, and/or refer to documents which speak for
12
13   themselves. To the extent the allegations are contrary to the law or the documents to which they
14
15   refer, they are denied.
16
17          46.     The allegations in Paragraph 46 of the Complaint purport to summarize CFPB
18
19   guidance, to which no response is required. To the extent the allegations in Paragraph 46 of the
20
21   Complaint are inconsistent with that guidance, they are denied.
22
23          47.     The allegations in Paragraph 47 of the Complaint contain statements and
24
25   conclusions of law to which no response is required, and/or refer to documents which speak for
26
27   themselves. To the extent the allegations are contrary to the law or the documents to which they
28
29   refer, they are denied.
30
31          48.     The allegations in Paragraph 48 of the Complaint purport to summarize a news
32
33   article concerning Wells Fargo, to which no response is required. To the extent the allegations in
34
35   Paragraph 48 of the Complaint are inconsistent with the news article or the purported testimony
36
37   by Wells Fargo as set forth in the news article, they are denied.
38
39   D.     Wells Fargo Unilaterally and/or Without Informed Consent Opted Homeowners
40          into its Forbearance Program.
41
42          49.     The allegations in Paragraph 49 of the Complaint contain statements and
43
44   conclusions of law to which no response is required, and/or refer to documents which speak for
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                              GORDON     600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                      TILDEN    Suite 2915
     ACTION COMPLAINT - 9                                            THOMAS     Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                           CORDELL    206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 10 of 124




 1   themselves. To the extent the allegations are contrary to the law or the documents to which they
 2
 3   refer, they are denied.
 4
 5          50.     The allegations in Paragraph 50 of the Complaint contain statements and
 6
 7   conclusions of law to which no response is required, and/or refer to documents which speak for
 8
 9   themselves. To the extent the allegations are contrary to the law or the documents to which they
10
11   refer, they are denied.
12
13          51.     The allegations in Paragraph 51 of the Complaint contain statements and
14
15   conclusions of law to which no response is required, and/or refer to documents which speak for
16
17   themselves. To the extent the allegations are contrary to the law or the documents to which they
18
19   refer, they are denied. Further, the allegations in Paragraph 51 of the Complaint purport to
20
21   summarize complaints filed with the CFPB, to which no response is required. To the extent the
22
23   allegations in Paragraph 51 of the Complaint are inconsistent with the complaints filed with the
24
25   CFPB, they are denied.
26
27          52.     The allegations in Paragraph 52 of the Complaint purport to summarize a complaint
28
29   filed with the CFPB, to which no response is required. To the extent the allegations in Paragraph
30
31   52 of the Complaint are inconsistent with the complaint filed with the CFPB, they are denied.
32
33          53.     The allegations in Paragraph 53 of the Complaint purport to summarize a news
34
35   article concerning Wells Fargo, to which no response is required. To the extent the allegations in
36
37   Paragraph 53 of the Complaint are inconsistent with the news article or the purported testimony
38
39   by Wells Fargo as set forth in the news article, they are denied.
40
41
42
43
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                              GORDON     600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                      TILDEN    Suite 2915
     ACTION COMPLAINT - 10                                           THOMAS     Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                           CORDELL    206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 11 of 124




 1          54.     The allegations in Paragraph 54 of the Complaint contain statements and
 2
 3   conclusions of law to which no response is required, and/or refer to documents which speak for
 4
 5   themselves. To the extent the allegations are contrary to the law or the documents to which they
 6
 7   refer, they are denied.
 8
 9   E.     Wells Fargo Failed to Properly Manage Mortgages Once in Forbearance.
10
11          55.     The allegations in Paragraph 55 of the Complaint contain statements and
12
13   conclusions of law to which no response is required, and/or refer to documents which speak for
14
15   themselves. To the extent the allegations are contrary to the law or the documents to which they
16
17   refer, they are denied.
18
19   F.     Wells Fargo Benefits Financially from its Practice of Unilaterally Opting
20          Homeowners into its Forbearance Program.
21
22          56.     The allegations in Paragraph 56 of the Complaint contain statements and
23
24   conclusions of law to which no response is required, and/or refer to documents which speak for
25
26   themselves. To the extent the allegations are contrary to the law or the documents to which they
27
28   refer, they are denied.
29
30          57.     The allegations in Paragraph 57 of the Complaint contain statements and
31
32   conclusions of law to which no response is required, and/or refer to documents which speak for
33
34   themselves. To the extent the allegations are contrary to the law or the documents to which they
35
36   refer, they are denied.
37
38          58.     The allegations in Paragraph 58 of the Complaint contain statements and
39
40   conclusions of law to which no response is required, and/or refer to documents which speak for
41
42   themselves. To the extent the allegations are contrary to the law or the documents to which they
43
44   refer, they are denied.
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                           GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                   TILDEN      Suite 2915
     ACTION COMPLAINT - 11                                        THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                        CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 12 of 124




 1          59.     The allegations in Paragraph 59 of the Complaint contain statements and
 2
 3   conclusions of law to which no response is required, and/or refer to documents which speak for
 4
 5   themselves. To the extent the allegations are contrary to the law or the documents to which they
 6
 7   refer, they are denied.
 8
 9          60.     The allegations in Paragraph 60 of the Complaint contain statements and
10
11   conclusions of law to which no response is required, and/or refer to documents which speak for
12
13   themselves. To the extent the allegations are contrary to the law or the documents to which they
14
15   refer, they are denied.
16
17          61.     The allegations in Paragraph 61 of the Complaint contain statements and
18
19   conclusions of law to which no response is required, and/or refer to documents which speak for
20
21   themselves. To the extent the allegations are contrary to the law or the documents to which they
22
23   refer, they are denied.
24
25   G.     Unwanted Forbearance Injures Consumers.
26
27          62.     The allegations in Paragraph 62 of the Complaint purport to summarize a news
28
29   article concerning Wells Fargo, to which no response is required. To the extent the allegations in
30
31   Paragraph 62 of the Complaint are inconsistent with the news article, they are denied.
32
33          63.     The allegations in Paragraph 63 of the Complaint contain statements and
34
35   conclusions of law to which no response is required. To the extent the allegations are contrary to
36
37   the law, they are denied.
38
39          64.     The allegations in Paragraph 64 of the Complaint contain statements and
40
41   conclusions of law to which no response is required, and/or refer to documents which speak for
42
43   themselves. To the extent the allegations are contrary to the law or the documents to which they
44
45   refer, they are denied. Further, the allegations in Paragraph 64 of the Complaint purport to

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                            GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                    TILDEN      Suite 2915
     ACTION COMPLAINT - 12                                         THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                         CORDELL      206.467.6477
               Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 13 of 124




 1   summarize a news article concerning Wells Fargo, to which no response is required. To the extent
 2
 3   the allegations in Paragraph 64 of the Complaint are inconsistent with the news article, they are
 4
 5   denied.
 6
 7             65.   The allegations in Paragraph 65 of the Complaint contain statements and
 8
 9   conclusions of law to which no response is required. To the extent the allegations are contrary to
10
11   the law, they are denied.
12
13             66.   The allegations in Paragraph 66 of the Complaint contain statements and
14
15   conclusions of law to which no response is required, and/or refer to documents which speak for
16
17   themselves. To the extent the allegations are contrary to the law or the documents to which they
18
19   refer, they are denied.
20
21             67.   The allegations in Paragraph 67 of the Complaint contain statements and
22
23   conclusions of law to which no response is required. To the extent the allegations are contrary to
24
25   the law, they are denied. Further, Wells Fargo is without sufficient knowledge and/or information
26
27   to form a belief as to the truth of the allegations in Paragraph 67 related to individuals noticing a
28
29   decline in their credit scores, and therefore denies the same.
30
31   H.        Plaintiff Brian Echard.
32
33             68.   The allegations in Paragraph 68 of the Complaint are denied. Ex. A.
34
35             69.   The allegations in Paragraph 69 of the Complaint contain statements and
36
37   conclusions of law to which no response is required, and/or refer to documents which speak for
38
39   themselves. To the extent the allegations are contrary to the law or the documents to which they
40
41   refer, they are denied. By way of further response, Plaintiff obtained his loan (the “Note”) with
42
43   Wells Fargo on September 20, 2016. A true and accurate copy of the Note is attached as Exhibit
44
45   B. Further, Plaintiff’s Note was secured by a mortgage (the “Mortgage”) that Plaintiff signed on

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                               GORDON      600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                       TILDEN     Suite 2915
     ACTION COMPLAINT - 13                                            THOMAS      Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                            CORDELL     206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 14 of 124




 1   September 20, 2016. A true and accurate copy of the Mortgage is attached as Exhibit C.
 2
 3          70.     Wells Fargo is without sufficient knowledge and/or information to form a belief as
 4
 5   to the truth of the allegations in Paragraph 70 of the Complaint, and therefore denies the same.
 6
 7          71.     Wells Fargo admits that Plaintiff’s loan was a VA backed mortgage.
 8
 9          72.     The allegations in Paragraph 72 of the Complaint contain statements and
10
11   conclusions of law to which no response is required, and/or refer to documents which speak for
12
13   themselves. To the extent the allegations are contrary to the law or the documents to which they
14
15   refer, they are denied.
16
17          73.     The allegations in Paragraph 73 of the Complaint contain statements and
18
19   conclusions of law to which no response is required, and/or refer to documents which speak for
20
21   themselves. To the extent the allegations are contrary to the law or the documents to which they
22
23   refer, they are denied.
24
25          74.     The allegations in Paragraph 74 of the Complaint contain statements and
26
27   conclusions of law to which no response is required, and/or refer to documents which speak for
28
29   themselves. To the extent the allegations are contrary to the law or the documents to which they
30
31   refer, they are denied.
32
33          75.     The allegations in Paragraph 75 of the Complaint contain statements and
34
35   conclusions of law to which no response is required, and/or refer to documents which speak for
36
37   themselves. To the extent the allegations are contrary to the law or the documents to which they
38
39   refer, they are denied. Plaintiff knowingly agreed to a forbearance of his mortgage payments.
40
41          In response to the COVID-19 pandemic, Wells Fargo introduced an online form on its
42
43   website that enabled eligible customers to request COVID-19 forbearance assistance from their
44
45   Wells Fargo account online. A customer first needed to log into his or her account (including

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                             GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                     TILDEN      Suite 2915
     ACTION COMPLAINT - 14                                          THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                          CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 15 of 124




 1   entering the correct username and password) in order to request COVID-19 forbearance assistance
 2
 3   online. Exemplar copies of the buttons and screens relating to customer requests for COVID-19
 4
 5   forbearance assistance as of April 1, 2020 are attached as Exhibit D.
 6
 7          Wells Fargo admits that Plaintiff logged into his Wells Fargo account on the Wells Fargo
 8
 9   website on April 1, 2020. On April 1, 2020, the first screen that appeared after a customer logged
10
11   into his or her account displayed certain buttons related to COVID-19 assistance available to that
12
13   customer. Ex. D, p. 2. On that screen is a yellow yield sign button with the text “Need payment
14
15   assistance due to COVID-19? Request a payment suspension.” Id.
16
17          If, and only if, a customer clicked on the “Begin Request” button, the customer would then
18
19   be directed to the “COVID-19 Loan Assistance Request” screen. Ex. D, p. 4. This screen had
20
21   three radio buttons on the side that could be “checked” and a set of “Cancel” or “Submit” buttons
22
23   at the bottom that could be “clicked.” Id. Each radio button corresponded to a different
24
25   acknowledgement or term: (a) “I have a financial hardship because of COVID-19 (Coronavirus)”;
26
27   (b) “I am requesting payment suspension for this account”; and (c) “I consent to allow Wells Fargo
28
29   to contact me on my mobile (or other) phone through an automatic dialing system (Optional).” Id.
30
31          To obtain a forbearance, a customer had to select the first two radio buttons described in
32
33   the preceding sentence (as the third was optional) and select “submit” before the customer’s
34
35   account was placed in payment suspension (forbearance). If the customer so elected, he or she
36
37   would then be directed to a confirmation screen, which advised that the customer would “receive
38
39   a confirmation letter in the mail in the next 7 to 10 days.” Ex. D, p. 5.
40
41          In total, a customer would need to selectively click at least four different buttons (or more
42
43   if a customer requested assistance for multiple accounts) before successfully completing a request
44
45   for COVID-19 forbearance assistance through his or her online account. Wells Fargo tracks and

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                               GORDON      600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                       TILDEN     Suite 2915
     ACTION COMPLAINT - 15                                            THOMAS      Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                            CORDELL     206.467.6477
            Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 16 of 124




 1   stores details related to each COVID-19 forbearance assistance request submitted online by
 2
 3   customers as part of a daily process (including on April 1, 2020) to ensure that Wells Fargo
 4
 5   processes all requests for COVID-19 forbearance assistance that it receives.
 6
 7          So, if, and only if, a customer clicked through all of the screens described above, including
 8
 9   the two required radio buttons affirming “financial hardship” and “requesting payment
10
11   suspension,” and then also clicked “Submit,” Wells Fargo’s front-end platform would
12
13   contemporaneously record and publish coding (corresponding to the customer’s button selections
14
15   and account settings) to its database. On a nightly basis, this coding from Wells Fargo’s database
16
17   is processed for all requesting accounts into the mortgage servicing system of record for the
18
19   account.
20
21          Among other things, the information recorded includes the date and time of the request
22
23   (under the “DT” column); the loan number (under the “Loan Number” column); and the coding
24
25   corresponding to the above-described radio buttons that were selected (radio button “(a)” was
26
27   recorded under the “COVID Impact” column; radio button “(b)” was recorded under the
28
29   “Mortgage Assistance” column; and radio button “(c)” was recorded under the “Consent to
30
31   Contact” column). A true and accurate copy of Plaintiff’s Online Banking Data is attached hereto
32
33   as Exhibit E.
34
35          As evidenced by the “DT” column, Plaintiff completed his COVID-19 Loan Assistance
36
37   Request on April 1, 2020, at 3:54 P.M. Further, the “COVID Impact,” “Mortgage Assistance,”
38
39   and “Consent to Contact” columns contain coding that shows Plaintiff selected both radio buttons
40
41   (a) and (b), but did not select radio button (c) before clicking “Submit” on his COVID-19
42
43   forbearance request. Ex. E. Wells Fargo’s business records, created and maintained in the ordinary
44
45   course of business, prove that Plaintiff voluntarily elected the forbearance, that he did so after

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                             GORDON        600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                     TILDEN       Suite 2915
     ACTION COMPLAINT - 16                                          THOMAS        Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                          CORDELL       206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 17 of 124




 1   being informed, and that Plaintiff made four independent selections (i.e. “clicks”) on the screens
 2
 3   demonstrating his informed consent. Wells Fargo can show what Plaintiff saw, what he did, and
 4
 5   when he did it down to the minute—Plaintiff submitted his COVID-19 forbearance request on
 6
 7   April 1, 2020 at 3:54 P.M. Ex. E.
 8
 9           76.        Wells Fargo admits that it sent Plaintiff a letter dated April 8, 2020. A true and
10
11   accurate copy of April 8, 2020 Letter is attached as Exhibit F. Wells Fargo denies the allegations
12
13   in Paragraph 76 of the Complaint that Wells Fargo’s April 8, 2020 Letter “was designed to be
14
15   misleading,” that Plaintiff “never informed Wells Fargo of a financial hardship or gave Wells
16
17   Fargo any financial information,” and that Plaintiff “never gave Wells Fargo information about his
18
19   ability to pay.”
20
21           As evidenced above, Plaintiff logged into his Wells Fargo account on April 1, 2020, and
22
23   submitted a COVID-19 Loan Assistance Request after being informed and affirming his consent
24
25   through multiple selections. Ex. D & E. Plaintiff informed Wells Fargo that he was having a
26
27   financial hardship due to COVID-19 and requested that Wells Fargo suspend his mortgage
28
29   payments for three months. Wells Fargo’s April 8, 2020 Letter recited the terms of the forbearance
30
31   Plaintiff agreed to on April 1, 2020. Ex. F.
32
33           In the April 8, 2020 Letter, Wells Fargo confirmed the “short-term payment relief” for
34
35   Plaintiff’s account and reminded Plaintiff that if finds he does not need the payment relief, he “can
36
37   continue to make the payments as normal and no further action is needed.” Ex. F, p. 1. The April
38
39   8, 2020 Letter informed Plaintiff that his required payments for April 2020, May 2020, and June
40
41   2020 would be $0 and Plaintiff would need to resume his “regular mortgage payment schedule
42
43   beginning on July 1, 2020.” Ex. F, p. 1 & 4.
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                                GORDON      600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                        TILDEN     Suite 2915
     ACTION COMPLAINT - 17                                             THOMAS      Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                             CORDELL     206.467.6477
            Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 18 of 124




 1          The April 8, 2020 Letter also informed Plaintiff that at the end of his forbearance, Wells
 2
 3   Fargo would work with him on how to handle the suspended payments and stated his options “may
 4
 5   include: A continuation of the payment suspension. Moving the missed payments to end of the
 6
 7   loan. [or] A modification.” Ex. F, p. 1-2. The April 8, 2020 Letter further informed Plaintiff that
 8
 9   his statements would “show past-due during this relief period” and that Plaintiff would “receive
10
11   required notices about overdue payments.” The April 8, 2020 Letter stated that if Plaintiff wanted
12
13   to “request information, notify [Wells Fargo] of an error, or share any concerns [Plaintiff] may
14
15   have about the servicing of this account,” Plaintiff could contact Wells Fargo.
16
17          After his receipt of the April 8, 2020 Letter, Plaintiff did not contact Wells Fargo to express
18
19   any concerns about his forbearance. Plaintiff understood that his payment obligations had been
20
21   suspended for three months as he had requested by submitting the COVID-19 Loan Assistance
22
23   Request, as evidenced by the fact that Plaintiff did not make another payment until August of 2020.
24
25          77.     The allegations in Paragraph 77 of the Complaint contain statements and
26
27   conclusions of law to which no response is required, and/or refer to documents which speak for
28
29   themselves. To the extent the allegations are contrary to the law or the documents to which they
30
31   refer, they are denied. Wells Fargo is without sufficient knowledge and/or information to form a
32
33   belief as to the truth of the allegations in Paragraph 77 related to Plaintiff’s alleged attempt to
34
35   refinance his mortgage in July 2020, and therefore denies the same. Wells Fargo denies that July
36
37   21, 2020 was the date Plaintiff “learned he was in forbearance.” As evidenced above, Plaintiff
38
39   logged into his Wells Fargo account on April 1, 2020, submitted a COVID-19 Loan Assistance
40
41   Request, and Wells Fargo sent him a letter confirming his request for forbearance on April 8, 2020.
42
43   Ex. D-F.
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                               GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                       TILDEN      Suite 2915
     ACTION COMPLAINT - 18                                            THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                            CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 19 of 124




 1           The April 8, 2020 letter stated Plaintiff’s payments would resume on July 1, 2020. Ex. F,
 2
 3   p. 1. Accordingly, on July 2, 2020, Wells Fargo sent Plaintiff a letter (the “July 2, 2020 Letter”)
 4
 5   inquiring whether Plaintiff planned to resume his mortgage payments following his forbearance
 6
 7   and requesting that Plaintiff contact Wells Fargo right away to discuss payment options. A true
 8
 9   and accurate copy of the July 2, 2020 Letter is attached as Exhibit G.
10
11           The July 2, 2020 Letter included information to assist Plaintiff with making up his missed
12
13   payments, including details about possible repayment plans, deferred payments, or loan
14
15   modifications. Ex. F, p. 3. Thereafter, Plaintiff contacted Wells Fargo about repayment options
16
17   and on July 22, 2020, Wells Fargo sent Plaintiff a letter (the “July 22, 2020 Letter”) offering him
18
19   a loan modification. A true and accurate copy of the July 22, 2020 Letter is attached as Exhibit
20
21   H.
22
23           In the July 22, 2020 Letter, Wells Fargo stated “Thank you for connecting with us. We
24
25   understand that this has been a difficult time, and we hope that suspending your mortgage
26
27   payments has been helpful for you.” Ex. H, p. 1. This Letter confirmed that Wells Fargo would
28
29   be moving Plaintiff’s missed payments to the end of his loan and offered Plaintiff a “trial period
30
31   monthly mortgage payment” of $1,576.75. Id. If Plaintiff accepted the offer, he would be required
32
33   to make three payments of the trial period monthly mortgage payment. Id. at 1-2. Wells Fargo
34
35   would then finalize Plaintiff’s modified loan terms after Plaintiff successfully completed the trial
36
37   plan. Id. at 5.
38
39           Following the July 22, 2020 offer letter from Wells Fargo, Plaintiff made the three trial-
40
41   period monthly mortgage payments. On October 31, 2020, Wells Fargo sent Plaintiff a letter (the
42
43   “October 31, 2020 Letter”) stating that Plaintiff was approved for a loan modification. A true and
44
45   accurate copy of the October 31, 2020 Letter is attached as Exhibit I.

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                              GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                      TILDEN      Suite 2915
     ACTION COMPLAINT - 19                                           THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                           CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 20 of 124




 1           In addition to bringing Plaintiff’s account current, the loan modification changed Plaintiff’s
 2
 3   contractual due date to December 1, 2020, changed his maturity date to February 1, 2047, reduced
 4
 5   his interest rate to 3.2500%, and set his monthly payment amount at $1,576.85. Ex. I, p. 2. On
 6
 7   November 16, 2020, Plaintiff executed and returned the Loan Modification Agreement to Wells
 8
 9   Fargo. A true and accurate copy of the executed Loan Modification Agreement is attached as
10
11   Exhibit J.
12
13           Plaintiff’s allegations that he was unaware of his forbearance are disingenuous at best
14
15   because, because as evidenced above, Plaintiff knowingly requested the forbearance, Plaintiff did
16
17   not make any payments for three months in accordance with the forbearance, Plaintiff requested
18
19   and received a loan modification offer after declining to extend the forbearance, Plaintiff
20
21   completed the trial payments for the loss mitigation assistance he requested, and then Plaintiff
22
23   received and signed the Loan Modification Agreement.             Plaintiff benefited from the loan
24
25   modification because he then paid off his loan in full on March 10, 2021. The evidence clearly
26
27   demonstrates that Plaintiff requested payment assistance and Wells Fargo provided that assistance
28
29   to Plaintiff’s benefit.
30
31           78.     The allegations in Paragraph 78 of the Complaint contain statements and
32
33   conclusions of law to which no response is required, and/or refer to documents which speak for
34
35   themselves. To the extent the allegations are contrary to the law or the documents to which they
36
37   refer, they are denied. Wells Fargo admits that it sent Plaintiff a letter dated August 14, 2020 (the
38
39   “August 14, 2020 Letter”). A true and accurate copy of the August 14, 2020 Letter is attached as
40
41   Exhibit K.
42
43           79.     In response to the allegations in Paragraph 79 of the Complaint, Wells Fargo denies
44
45   that its August 14, 2020 Letter is “designed to be misleading” or “conflicting and confusing.”

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                               GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                       TILDEN      Suite 2915
     ACTION COMPLAINT - 20                                            THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                            CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 21 of 124




 1   Wells Fargo admits that the August 14, 2020 Letter stated “You do not need to contact us as there
 2
 3   is nothing for you to do right now. You are not required to make any payments during the
 4
 5   forbearance. We will contact you near the end of the forbearance to review your financial situation
 6
 7   and discuss options.” Ex. K. Wells Fargo also admits that the August 14, 2020 Letter stated that
 8
 9   Plaintiff’s account was “due for 4 payment(s) for the months of May 1, 2020 through August 14,
10
11   2020 .... The loan is currently due for May 1, 2020 and due for each subsequent monthly payment
12
13   since that date.” Id.
14
15           As of August 14, 2020, Plaintiff was currently due for the May 1, 2020 payment pursuant
16
17   to the forbearance he requested and because Plaintiff did not accept the loan modification until
18
19   November 16, 2020, which brought his loan current. As of August 14, 2020, there was “nothing
20
21   for [Plaintiff] to do right now” because he was currently making payments pursuant to the trial
22
23   period monthly payment, i.e. the loss mitigation assistance he requested, as set forth in the July 22,
24
25   2020 Letter. Ex. H. The August 14, 2020 Letter provided Plaintiff information about his current
26
27   account status. Ex. K.
28
29           80.     Wells Fargo denies the allegations in Paragraph 80 of the Complaint that Plaintiff
30
31   “never agreed to short term assistance.” As evidenced above, Plaintiff knowingly requested and
32
33   agreed to forbearance of his mortgage payments. Wells Fargo admits that it sent a letter to Plaintiff
34
35   dated September 9, 2020 (the “September 9, 2020 Letter”). A true and accurate copy of the
36
37   September 9, 2020 Letter is attached as Exhibit L. Wells Fargo denies that the September 9, 2020
38
39   Letter contains inconsistencies. In the September 9, 2020 Letter, Wells Fargo stated, “The account
40
41   has continued to report as current on your credit report even during the payment suspension plan.
42
43   We have also provided the credit bureaus with a comment code that says the account is in a
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                               GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                       TILDEN      Suite 2915
     ACTION COMPLAINT - 21                                            THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                            CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 22 of 124




 1   forbearance plan. FICO has advised us that this ‘account in forbearance’ code does not affect your
 2
 3   FICO score.” Ex. L, p. 2.
 4
 5           Wells Fargo further explained that “The credit bureaus have independent credit score
 6
 7   models” and Wells Fargo could not “speculate how any of [the credit bureaus] proprietary models
 8
 9   account for this code” and that if Plaintiff applied “for credit whole on a forbearance plan, the
10
11   lender will see the ‘account in forbearance’ comment on [his] credit report, and the fact that [his]
12
13   account is in forbearance may affect [his] ability to qualify for new credit or refinance. Ex. L, p.
14
15   3. Wells Fargo’s September 9, 2020 Letter provided Plaintiff information explaining how FICO
16
17   had advised Wells Fargo about the “account in forbearance” code and that Wells Fargo was not in
18
19   control of the credit bureaus or how third parties may interpret the credit bureaus’ reporting. Id.
20
21   Wells Fargo’s reporting of Plaintiff’s account was accurate because it reflected an account status
22
23   of “current” along with a comment code that Plaintiff’s account was in forbearance (as Plaintiff
24
25   requested), which Wells Fargo confirmed and explained to Plaintiff in the September 9, 2020
26
27   Letter. Id.
28
29           81.    The allegations in Paragraph 81 of the Complaint contain statements and
30
31   conclusions of law to which no response is required, and/or refer to documents which speak for
32
33   themselves. To the extent the allegations are contrary to the law or the documents to which they
34
35   refer, they are denied.
36
37           82.    The allegations in Paragraph 82 of the Complaint contain statements and
38
39   conclusions of law to which no response is required, and/or refer to documents which speak for
40
41   themselves. To the extent the allegations are contrary to the law or the documents to which they
42
43   refer, they are denied.
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                              GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                      TILDEN      Suite 2915
     ACTION COMPLAINT - 22                                           THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                           CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 23 of 124




 1           83.     The allegations in Paragraph 83 of the Complaint contain statements and
 2
 3   conclusions of law to which no response is required, and/or refer to documents which speak for
 4
 5   themselves. To the extent the allegations are contrary to the law or the documents to which they
 6
 7   refer, they are denied.
 8
 9           84.     The allegations in Paragraph 84 of the Complaint contain statements and
10
11   conclusions of law to which no response is required, and/or refer to documents which speak for
12
13   themselves. To the extent the allegations are contrary to the law or the documents to which they
14
15   refer, they are denied.
16
17           85.     The allegations in Paragraph 85 of the Complaint contain statements and
18
19   conclusions of law to which no response is required, and/or refer to documents which speak for
20
21   themselves. To the extent the allegations are contrary to the law or the documents to which they
22
23   refer, they are denied.
24
25           86.     Wells Fargo is without sufficient knowledge and/or information to form a belief as
26
27   to the truth of the allegations in Paragraph 86 related to Plaintiff’s credit score, and therefore denies
28
29   the same.
30
31           87.     Wells Fargo is without sufficient knowledge and/or information to form a belief as
32
33   to the truth of the allegations in Paragraph 87 related to Plaintiff’s qualification for the best
34
35   refinancing rates, and therefore denies the same. The remaining allegations in Paragraph 87 of the
36
37   Complaint contain statements and conclusions of law to which no response is required, and/or refer
38
39   to documents which speak for themselves. To the extent the allegations are contrary to the law or
40
41   the documents to which they refer, they are denied.
42
43           88.     The allegations in Paragraph 88 of the Complaint contain statements and
44
45   conclusions of law to which no response is required, and/or refer to documents which speak for

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                                 GORDON        600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                         TILDEN       Suite 2915
     ACTION COMPLAINT - 23                                              THOMAS        Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                              CORDELL       206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 24 of 124




 1   themselves. To the extent the allegations are contrary to the law or the documents to which they
 2
 3   refer, they are denied.
 4
 5   I.     Class Action Allegations.
 6
 7          89.     The allegations in Paragraph 89 of the Complaint are a characterization of this
 8
 9   action to which no response is required. Further, Wells Fargo denies there is any basis for recovery
10
11   by Plaintiff individually or on behalf of a purported class. Further, the allegations in Paragraph 89
12
13   contain statements and conclusions of law to which no response is required. To the extent the
14
15   allegations are contrary to the law, they are denied. Further, Wells Fargo denies that a class is
16
17   certifiable in this case and, therefore, denies that there are any members of a class as defined in the
18
19   unenumerated paragraphs immediately following Paragraph 89 of the Complaint.
20
21          90.     Numerosity - The allegations in Paragraph 90 of the Complaint contain statements
22
23   and conclusions of law to which no response is required, and/or refer to documents which speak
24
25   for themselves. To the extent the allegations are contrary to the law or the documents to which
26
27   they refer, they are denied. Further, Wells Fargo denies that a class is certifiable in this case.
28
29   Further, the allegations in Paragraph 90 of the Complaint purport to summarize a news article
30
31   concerning Wells Fargo, to which no response is required. To the extent the allegations in
32
33   Paragraph 90 of the Complaint are inconsistent with the news article, they are denied.
34
35          91.     The allegations in Paragraph 91 of the Complaint contain statements and
36
37   conclusions of law to which no response is required. To the extent the allegations are contrary to
38
39   the law, they are denied. Further, Wells Fargo denies that it “extensively and harmfully
40
41   misapplied” “multiple federal statutes” as alleged in Paragraph 91 of the Complaint.
42
43
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                                GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                        TILDEN      Suite 2915
     ACTION COMPLAINT - 24                                             THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                             CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 25 of 124




 1           92.     Commonality - Wells Fargo denies the allegations in Paragraph 92 of the
 2
 3   Complaint, including subparagraphs a. through e. Wells Fargo denies that a class is certifiable in
 4
 5   this case.
 6
 7           93.     Typicality - Wells Fargo denies that Plaintiff or anyone similarly situated is
 8
 9   qualified to represent a putative class of plaintiffs. Wells Fargo denies that Plaintiff’s purported
10
11   claims are typical of any of the putative class members. Wells Fargo denies that a class is certifiable
12
13   in this case.
14
15           94.     Adequacy - Wells Fargo denies that Plaintiff or anyone similarly situated is
16
17   qualified to represent a putative class of plaintiffs. Wells Fargo denies that a class is certifiable in
18
19   this case.
20
21           95.     Predominance and Superiority - The allegations in Paragraph 95 of the Complaint
22
23   contain statements and conclusions of law to which no response is required. To the extent the
24
25   allegations are contrary to the law, they are denied.
26
27           96.     The allegations in Paragraph 96 of the Complaint contain statements and
28
29   conclusions of law to which no response is required, and/or refer to documents which speak for
30
31   themselves. To the extent the allegations are contrary to the law or the documents to which they
32
33   refer, they are denied.
34
35                                       V. CAUSES OF ACTION
36
37                                      FIRST CAUSE OF ACTION
38
39       Breach of Contract and Breach of Implied Covenant of Good Faith and Fair Dealing
40
41           97.     Wells Fargo incorporates its answers to the allegations contained in the foregoing
42
43   paragraphs as though fully set forth herein.
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                                GORDON        600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                        TILDEN       Suite 2915
     ACTION COMPLAINT - 25                                             THOMAS        Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                             CORDELL       206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 26 of 124




 1          98.     The allegations in Paragraph 98 of the Complaint are a characterization of this
 2
 3   action, to which no response is required.
 4
 5          99.     The allegations in Paragraph 99 of the Complaint contain statements and
 6
 7   conclusions of law to which no response is required, and/or refer to documents which speak for
 8
 9   themselves. To the extent the allegations are contrary to the law or the documents to which they
10
11   refer, they are denied.
12
13          100.    The allegations in Paragraph 100 of the Complaint contain statements and
14
15   conclusions of law to which no response is required, and/or refer to documents which speak for
16
17   themselves. To the extent the allegations are contrary to the law or the documents to which they
18
19   refer, they are denied.
20
21          101.    The allegations in Paragraph 101 of the Complaint are denied.
22
23          102.    The allegations in Paragraph 102 of the Complaint contain statements and
24
25   conclusions of law to which no response is required, and/or refer to documents which speak for
26
27   themselves. To the extent the allegations are contrary to the law or the documents to which they
28
29   refer, they are denied. Further, Wells Fargo denies that it breached the Mortgage.
30
31          103.    The allegations in Paragraph 103 of the Complaint are denied.
32
33          104.    The allegations in Paragraph 104 of the Complaint are denied.
34
35          105.    The allegations in Paragraph 105 of the Complaint contain statements and
36
37   conclusions of law to which no response is required, and/or refer to documents which speak for
38
39   themselves. To the extent the allegations are contrary to the law or the documents to which they
40
41   refer, they are denied.
42
43          106.    The allegations in Paragraph 106 of the Complaint contain statements and
44
45   conclusions of law to which no response is required, and/or refer to documents which speak for

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                             GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                     TILDEN      Suite 2915
     ACTION COMPLAINT - 26                                          THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                          CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 27 of 124




 1   themselves. To the extent the allegations are contrary to the law or the documents to which they
 2
 3   refer, they are denied.
 4
 5          107.    The allegations in Paragraph 107 of the Complaint contain statements and
 6
 7   conclusions of law to which no response is required, and/or refer to documents which speak for
 8
 9   themselves. To the extent the allegations are contrary to the law or the documents to which they
10
11   refer, they are denied.
12
13          108.    The allegations in Paragraph 108 of the Complaint contain statements and
14
15   conclusions of law to which no response is required, and/or refer to documents which speak for
16
17   themselves. To the extent the allegations are contrary to the law or the documents to which they
18
19   refer, they are denied.
20
21          109.    The allegations in Paragraph 109 of the Complaint are denied.
22
23          110.    The allegations in Paragraph 110 of the Complaint contain statements and
24
25   conclusions of law to which no response is required. To the extent the allegations are contrary to
26
27   the law, they are denied.
28
29          111.    The allegations in Paragraph 111 of the Complaint are denied.
30
31          112.    The allegations in Paragraph 112 of the Complaint are denied.
32
33          113.    The allegations in Paragraph 113 of the Complaint are denied.
34
35          114.    The allegations in Paragraph 114 of the Complaint are denied.
36
37                                   SECOND CAUSE OF ACTION
38
39                                      Breach of Fiduciary Duty
40
41          115.    Wells Fargo incorporates its answers to the allegations contained in the foregoing
42
43   paragraphs as though fully set forth herein.
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                            GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                    TILDEN      Suite 2915
     ACTION COMPLAINT - 27                                         THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                         CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 28 of 124




 1          116.    The allegations in Paragraph 116 of the Complaint are a characterization of this
 2
 3   action, to which no response is required.
 4
 5          117.    The allegations in Paragraph 117 of the Complaint are denied.
 6
 7          118.    The allegations in Paragraph 118 of the Complaint, including the unenumerated
 8
 9   subparagraphs following Paragraph 118, contain statements and conclusions of law to which no
10
11   response is required, and/or refer to documents which speak for themselves. To the extent the
12
13   allegations are contrary to the law or the documents to which they refer, they are denied.
14
15          119.    The allegations in Paragraph 119 of the Complaint are denied.
16
17                                    THIRD CAUSE OF ACTION
18
19                                                  Fraud
20
21          120.    Wells Fargo incorporates its answers to the allegations contained in the foregoing
22
23   paragraphs as though fully set forth herein.
24
25          121.    The allegations in Paragraph 121 of the Complaint are a characterization of this
26
27   action, to which no response is required.
28
29          122.    The allegations in Paragraph 122 of the Complaint are denied.
30
31          123.    The allegations in Paragraph 123 of the Complaint are denied.
32
33          124.    The allegations in Paragraph 124 of the Complaint contain statements and
34
35   conclusions of law to which no response is required, and/or refer to documents which speak for
36
37   themselves. To the extent the allegations are contrary to the law or the documents to which they
38
39   refer, they are denied.
40
41          125.    The allegations in Paragraph 125 of the Complaint contain statements and
42
43   conclusions of law to which no response is required, and/or refer to documents which speak for
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                             GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                     TILDEN      Suite 2915
     ACTION COMPLAINT - 28                                          THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                          CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 29 of 124




 1   themselves. To the extent the allegations are contrary to the law or the documents to which they
 2
 3   refer, they are denied.
 4
 5          126.    The allegations in Paragraph 126 of the Complaint contain statements and
 6
 7   conclusions of law to which no response is required, and/or refer to documents which speak for
 8
 9   themselves. To the extent the allegations are contrary to the law or the documents to which they
10
11   refer, they are denied.
12
13          127.    The allegations in Paragraph 127 of the Complaint are denied.
14
15                                   FOURTH CAUSE OF ACTION
16
17                 Violations of Truth in Lending Act, 15 U.S.C. § 1601 et seq. (TILA)
18
19          128.    Wells Fargo incorporates its answers to the allegations contained in the foregoing
20
21   paragraphs as though fully set forth herein.
22
23          129.    The allegations in Paragraph 129 of the Complaint are a characterization of this
24
25   action, to which no response is required.
26
27          130.    The allegations in Paragraph 130 of the Complaint contain statements and
28
29   conclusions of law to which no response is required. To the extent the allegations are contrary to
30
31   the law, they are denied.
32
33          131.    The allegations in Paragraph 131 of the Complaint contain statements and
34
35   conclusions of law to which no response is required. To the extent the allegations are contrary to
36
37   the law, they are denied.
38
39          132.    The allegations in Paragraph 132 of the Complaint contain statements and
40
41   conclusions of law to which no response is required. To the extent the allegations are contrary to
42
43   the law, they are denied.
44
45          133.    The allegations in Paragraph 133 of the Complaint contain statements and

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                            GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                    TILDEN      Suite 2915
     ACTION COMPLAINT - 29                                         THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                         CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 30 of 124




 1   conclusions of law to which no response is required, and/or refer to documents which speak for
 2
 3   themselves. To the extent the allegations are contrary to the law or the documents to which they
 4
 5   refer, they are denied. Further, Wells Fargo denies the allegations in Paragraph 133 of the
 6
 7   Complaint that “Wells Fargo failed to properly apply [Plaintiff’s] mortgage payments to his
 8
 9   account after he resumed payments on his mortgage in August 2020.”
10
11          134.    The allegations in Paragraph 134 of the Complaint contain statements and
12
13   conclusions of law to which no response is required. To the extent the allegations are contrary to
14
15   the law, they are denied.
16
17          135.    The allegations in Paragraph 135 of the Complaint contain statements and
18
19   conclusions of law to which no response is required, and/or refer to documents which speak for
20
21   themselves. To the extent the allegations are contrary to the law or the documents to which they
22
23   refer, they are denied.
24
25          136.    The allegations in Paragraph 136 of the Complaint contain statements and
26
27   conclusions of law to which no response is required. To the extent the allegations are contrary to
28
29   the law, they are denied.
30
31          137.    The allegations in Paragraph 137 of the Complaint are denied.
32
33          138.    The allegations in Paragraph 138 of the Complaint are denied.
34
35                                    FIFTH CAUSE OF ACTION
36
37                 Violations of the Real Estate Settlement Procedures Act (RESPA)
38
39          139.    Wells Fargo incorporates its answers to the allegations contained in the foregoing
40
41   paragraphs as though fully set forth herein.
42
43          140.    The allegations in Paragraph 140 of the Complaint are a characterization of this
44
45   action, to which no response is required.

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                            GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                    TILDEN      Suite 2915
     ACTION COMPLAINT - 30                                         THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                         CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 31 of 124




 1          141.    The allegations in Paragraph 141 of the Complaint contain statements and
 2
 3   conclusions of law to which no response is required. To the extent the allegations are contrary to
 4
 5   the law, they are denied.
 6
 7          142.    The allegations in Paragraph 142 of the Complaint, including the unenumerated
 8
 9   subparagraphs following Paragraph 142, are denied.
10
11          143.     The allegations in Paragraph 143 of the Complaint are denied.
12
13          144.    The allegations in Paragraph 144 of the Complaint contain statements and
14
15   conclusions of law to which no response is required, and/or refer to documents which speak for
16
17   themselves. To the extent the allegations are contrary to the law or the documents to which they
18
19   refer, they are denied.
20
21          145.    The allegations in Paragraph 145 of the Complaint are denied.
22
23          146.    The allegations in Paragraph 146 of the Complaint are denied.
24
25                                    SIXTH CAUSE OF ACTION
26
27            Violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (FCRA)
28
29          147.    Wells Fargo incorporates its answers to the allegations contained in the foregoing
30
31   paragraphs as though fully set forth herein.
32
33          148.    The allegations in Paragraph 148 of the Complaint are a characterization of this
34
35   action, to which no response is required.
36
37          149.    The allegations in Paragraph 149 of the Complaint contain statements and
38
39   conclusions of law to which no response is required. To the extent the allegations are contrary to
40
41   the law, they are denied.
42
43          150.    The allegations in Paragraph 150 of the Complaint contain statements and
44
45   conclusions of law to which no response is required, and/or refer to documents which speak for

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                            GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                    TILDEN      Suite 2915
     ACTION COMPLAINT - 31                                         THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                         CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 32 of 124




 1   themselves. To the extent the allegations are contrary to the law or the documents to which they
 2
 3   refer, they are denied.
 4
 5          151.    The allegations in Paragraph 151 of the Complaint are denied.
 6
 7          152.    The allegations in Paragraph 152 of the Complaint are denied.
 8
 9          153.    The allegations in Paragraph 153 of the Complaint contain statements and
10
11   conclusions of law to which no response is required, and/or refer to documents which speak for
12
13   themselves. To the extent the allegations are contrary to the law or the documents to which they
14
15   refer, they are denied.
16
17          154.    The allegations in Paragraph 154 of the Complaint contain statements and
18
19   conclusions of law to which no response is required, and/or refer to documents which speak for
20
21   themselves. To the extent the allegations are contrary to the law or the documents to which they
22
23   refer, they are denied.
24
25          155.    The allegations in Paragraph 155 of the Complaint contain statements and
26
27   conclusions of law to which no response is required, and/or refer to documents which speak for
28
29   themselves. To the extent the allegations are contrary to the law or the documents to which they
30
31   refer, they are denied.
32
33          156.    The allegations in Paragraph 156 of the Complaint contain statements and
34
35   conclusions of law to which no response is required, and/or refer to documents which speak for
36
37   themselves. To the extent the allegations are contrary to the law or the documents to which they
38
39   refer, they are denied.
40
41          157.    The allegations in Paragraph 157 of the Complaint are denied.
42
43          158.    The allegations in Paragraph 158 of the Complaint are denied.
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                           GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                   TILDEN      Suite 2915
     ACTION COMPLAINT - 32                                        THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                        CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 33 of 124




 1          159.    The allegations in Paragraph 159 of the Complaint contain statements and
 2
 3   conclusions of law to which no response is required, and/or refer to documents which speak for
 4
 5   themselves. To the extent the allegations are contrary to the law or the documents to which they
 6
 7   refer, they are denied.
 8
 9          160.    The allegations in Paragraph 160 of the Complaint contain statements and
10
11   conclusions of law to which no response is required, and/or refer to documents which speak for
12
13   themselves. To the extent the allegations are contrary to the law or the documents to which they
14
15   refer, they are denied.
16
17          161.    The allegations in Paragraph 161 of the Complaint contain statements and
18
19   conclusions of law to which no response is required, and/or refer to documents which speak for
20
21   themselves. To the extent the allegations are contrary to the law or the documents to which they
22
23   refer, they are denied.
24
25          162.    The allegations in Paragraph 162 of the Complaint are denied.
26
27          163.    The allegations in Paragraph 163 of the Complaint are denied.
28
29          164.    The allegations in Paragraph 164 of the Complaint are denied.
30
31          165.    The allegations in Paragraph 165 of the Complaint are denied.
32
33                                  SEVENTH CAUSE OF ACTION
34
35                                          Unjust Enrichment
36
37          166.    Wells Fargo incorporates its answers to the allegations contained in the foregoing
38
39   paragraphs as though fully set forth herein.
40
41          167.    The allegations in Paragraph 167 of the Complaint are a characterization of this
42
43   action, to which no response is required.
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                            GORDON      600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                    TILDEN     Suite 2915
     ACTION COMPLAINT - 33                                         THOMAS      Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                         CORDELL     206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 34 of 124




 1          168.    The allegations in Paragraph 168 of the Complaint contain statements and
 2
 3   conclusions of law to which no response is required, and/or refer to documents which speak for
 4
 5   themselves. To the extent the allegations are contrary to the law or the documents to which they
 6
 7   refer, they are denied.
 8
 9          169.    The allegations in Paragraph 169 of the Complaint are denied.
10
11                                    EIGHTH CAUSE OF ACTION
12
13                               Negligence and Negligent Misrepresentation
14
15          170.    Wells Fargo incorporates its answers to the allegations contained in the foregoing
16
17   paragraphs as though fully set forth herein.
18
19          171.    The allegations in Paragraph 171 of the Complaint are a characterization of this
20
21   action, to which no response is required.
22
23          172.    The allegations in Paragraph 172 of the Complaint contain statements and
24
25   conclusions of law to which no response is required. To the extent the allegations are contrary to
26
27   the law, they are denied.
28
29          173.    The allegations in Paragraph 173 of the Complaint contain statements and
30
31   conclusions of law to which no response is required. To the extent the allegations are contrary to
32
33   the law, they are denied.
34
35          174.    The allegations in Paragraph 174 of the Complaint contain statements and
36
37   conclusions of law to which no response is required, and/or refer to documents which speak for
38
39   themselves. To the extent the allegations are contrary to the law or the documents to which they
40
41   refer, they are denied.
42
43          175.    The allegations in Paragraph 175 of the Complaint are denied.
44
45          176.    The allegations in Paragraph 176 of the Complaint are denied.

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                            GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                    TILDEN      Suite 2915
     ACTION COMPLAINT - 34                                         THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                         CORDELL      206.467.6477
            Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 35 of 124




 1          177.    The allegations in Paragraph 177 of the Complaint are denied.
 2
 3          178.    The allegations in Paragraph 178 of the Complaint are denied.
 4
 5          179.    The allegations in Paragraph 179 of the Complaint are denied.
 6
 7          180.    The allegations in Paragraph 180 of the Complaint are denied.
 8
 9          181.    The allegations in Paragraph 181 of the Complaint are denied.
10
11          182.    The allegations in Paragraph 182 of the Complaint are denied.
12
13          183.    The allegations in Paragraph 183 of the Complaint are denied.
14
15                                    NINTH CAUSE OF ACTION
16
17                        Violation of the Ohio Deceptive Trade Practices Act
18
19          184.    Wells Fargo incorporates its answers to the allegations contained in the foregoing
20
21   paragraphs as though fully set forth herein.
22
23          185.    The allegations in Paragraph 185 of the Complaint are a characterization of this
24
25   action, to which no response is required.
26
27          186.    The allegations in Paragraph 186 of the Complaint contain statements and
28
29   conclusions of law to which no response is required. To the extent the allegations are contrary to
30
31   the law, they are denied.
32
33          187.    The allegations in Paragraph 187 of the Complaint contain statements and
34
35   conclusions of law to which no response is required. To the extent the allegations are contrary to
36
37   the law, they are denied.
38
39          188.    The allegations in Paragraph 188 of the Complaint contain statements and
40
41   conclusions of law to which no response is required. To the extent the allegations are contrary to
42
43   the law, they are denied.
44
45          189.    The allegations in Paragraph 189 of the Complaint are denied.

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                            GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                    TILDEN      Suite 2915
     ACTION COMPLAINT - 35                                         THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                         CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 36 of 124




 1          190.    The allegations in Paragraph 190 of the Complaint contain statements and
 2
 3   conclusions of law to which no response is required, and/or refer to documents which speak for
 4
 5   themselves. To the extent the allegations are contrary to the law or the documents to which they
 6
 7   refer, they are denied.
 8
 9          191.    The allegations in Paragraph 191 of the Complaint are denied.
10
11          192.    The allegations in Paragraph 192 of the Complaint contain statements and
12
13   conclusions of law to which no response is required, and/or refer to documents which speak for
14
15   themselves. To the extent the allegations are contrary to the law or the documents to which they
16
17   refer, they are denied.
18
19          193.    The allegations in Paragraph 193 of the Complaint are denied.
20
21                                       PRAYER FOR RELIEF
22
23          Wells Fargo denies that Plaintiff is entitled to the relief demanded in subparagraphs (a)
24
25   through (l) following Paragraph 193 of the Complaint.
26
27                                   DEMAND FOR JURY TRIAL
28
29          Wells Fargo admits that Plaintiff demands a trial by jury.
30
31                                     ADDITIONAL DEFENSES
32
33          Without admitting any of the allegations in the Complaint, and without admitting or
34
35   acknowledging that Wells Fargo bears the burden of proof as to any of them, Wells Fargo asserts
36
37   the following defenses. Wells Fargo intends to rely on any additional defenses that may become
38
39   available or apparent during pretrial proceedings and discovery in this action and hereby reserves
40
41   the right to seek leave from the Court to amend this Answer to assert all such defenses.
42
43
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                             GORDON       600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                     TILDEN      Suite 2915
     ACTION COMPLAINT - 36                                          THOMAS       Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                          CORDELL      206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 37 of 124




 1                                   FIRST ADDITIONAL DEFENSE
 2
 3          The Complaint fails to the extent it does not set forth facts sufficient to state a claim upon
 4
 5   which relief may be granted against Wells Fargo, and further fails to state facts sufficient to entitle
 6
 7   Plaintiff to the relief sought, or to any other relief from Wells Fargo.
 8
 9                                 SECOND ADDITIONAL DEFENSE
10
11          Plaintiff’s claim fails to the extent all information Wells Fargo communicated to any third
12
13   person regarding Plaintiff was accurate.
14
15                                  THIRD ADDITIONAL DEFENSE
16
17          The Complaint fails to the extent that Plaintiff lacks standing or has not taken action
18
19   necessary to avail himself of the rights he claims under the Truth in Lending Act (TILA), Real
20
21   Estate Settlement Procedures Act (“RESPA”), Fair Credit Reporting Act (FCRA), or the Ohio
22
23   Deceptive Trade Practices Act, and Plaintiff’s alleged damages, if any, are speculative or uncertain
24
25   and therefore not compensable.
26
27                                 FOURTH ADDITIONAL DEFENSE
28
29          Plaintiff’s claims fail to the extent that, at all relevant times with respect to Plaintiff, Wells
30
31   Fargo acted in good faith and complied fully with all applicable state and federal statutes and
32
33   regulations.
34
35                                   FIFTH ADDITIONAL DEFENSE
36
37          Plaintiff’s claims fail to the extent that they have been released or waived by Plaintiff’s
38
39   conduct.
40
41                                   SIXTH ADDITIONAL DEFENSE
42
43          Plaintiff’s claim for punitive damages fails to the extent that the Complaint states no facts
44
45   in support of a claim for punitive damages.

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                                GORDON        600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                        TILDEN       Suite 2915
     ACTION COMPLAINT - 37                                             THOMAS        Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                             CORDELL       206.467.6477
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 38 of 124




 1                                SEVENTH ADDITIONAL DEFENSE
 2
 3          Plaintiff’s claim is barred, in whole or in part, to the extent that Plaintiff failed to protect
 4
 5   himself from damages, if any, or failed to mitigate his alleged damages.
 6
 7                                 EIGHTH ADDITIONAL DEFENSE
 8
 9          Plaintiff cannot recover against Wells Fargo to the extent that some or all of his claims for
10
11   relief in the Complaint are barred by the doctrine of unclean hands.
12
13                                  NINTH ADDITIONAL DEFENSE
14
15          Any recovery Plaintiff receives is subject to a set off if any damages are awarded against
16
17   Wells Fargo, in the amount of any damages or settlement amounts recovered by Plaintiff with
18
19   respect to the same alleged damages. Wells Fargo is also entitled to have any damages that may
20
21   be awarded to Plaintiff reduced by the value of any benefit or payment to Plaintiff from any
22
23   collateral source.
24
25                                 TENTH ADDITIONAL DEFENSE
26
27          Any damages allegedly suffered by Plaintiff were not caused by Wells Fargo, but by
28
29   intervening causes.
30
31                               ELEVENTH ADDITIONAL DEFENSE
32
33          This action may not properly proceed as a class action under Federal Rule of Civil
34
35   Procedure, Rule 23, to the extent that, among other reasons, Plaintiff’s claims are not typical of
36
37   the claims of each putative class member; questions of law and fact allegedly common to the
38
39   putative class do not predominate over the numerous questions affecting individual putative class
40
41   members; a class action is not superior to other available methods for the fair and efficient
42
43   adjudication of Plaintiff’s claims and any claims of putative class members; Plaintiff and his
44
45   counsel are unable to fairly and adequately protect the interests of the putative class members; and

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                               GORDON        600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                       TILDEN       Suite 2915
     ACTION COMPLAINT - 38                                            THOMAS        Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                            CORDELL       206.467.6477
               Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 39 of 124




 1   there are insurmountable difficulties that would be encountered in any attempt to proceed as a class
 2
 3   action.
 4
 5                                  TWELFTH ADDITIONAL DEFENSE
 6
 7             Plaintiff cannot recover from Wells Fargo as a class action to the extent to which such class
 8
 9   recovery would deprive Wells Fargo of its due process rights to assert individualized defenses to
10
11   claims of class members.
12
13                                          PRAYER FOR RELIEF
14
15             WHEREFORE, Wells Fargo requests this Court to enter a judgment:
16
17             1.     denying Plaintiff any and all relief in this case;
18
19             2.     dismissing Plaintiff’s claims in their entirety;
20
21             3.     dismissing this case with prejudice;
22
23             4.     awarding Wells Fargo its costs and attorneys’ fees incurred in this case; and
24
25             5.     granting Wells Fargo all other relief that the Court deems just and proper
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                                    GORDON    600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS                            TILDEN   Suite 2915
     ACTION COMPLAINT - 39                                                 THOMAS    Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                                 CORDELL   206.467.6477
           Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 40 of 124




 1         DATED this 1st day of June, 2021.
 2
 3                                        GORDON TILDEN THOMAS & CORDELL LLP
 4                                        Attorneys for Defendants
 5
 6                                        By    s/ Franklin D. Cordell
 7                                             Franklin D. Cordell, WSBA #26392
 8                                             Miles Bludorn, WSBA #54238
 9                                             600 University Street, Suite 2915
10                                             Seattle, Washington 98101
11                                             206.467.6477
12                                             fcordell@gordontilden.com
13                                             mbludorn@gordontilden.com
14
15
16
17
18                                             s/Jason E. Manning
19                                             John C. Lynch
20                                             Jason E. Manning
21                                             Troutman Pepper Hamilton Sanders LLP
22                                             222 Central Park Avenue, Suite 2000
23                                             Virginia Beach, VA 23462
24                                             757.687.7500
                                               john.lynch@troutman.com
25
                                               jason.manning@troutman.com
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DEFENDANTS’ ANSWER AND AFFIRMATIVE                      GORDON      600 University Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED CLASS              TILDEN     Suite 2915
     ACTION COMPLAINT - 40                                   THOMAS      Seattle, WA 98101
     No. 2:21-cv-00112-JCC                                   CORDELL     206.467.6477
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 41 of 124




              EXHIBIT A
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 42 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 43 of 124




              EXHIBIT B
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 44 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 45 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 46 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 47 of 124




              EXHIBIT C
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 48 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 49 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 50 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 51 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 52 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 53 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 54 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 55 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 56 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 57 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 58 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 59 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 60 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 61 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 62 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 63 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 64 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 65 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 66 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 67 of 124




              EXHIBIT D
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 68 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 69 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 70 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 71 of 124
                  Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 72 of 124

COVID 19 Loan Assistance request confirmation




                                                                                     5
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 73 of 124




              EXHIBIT E
                      Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 74 of 124

ID      REASON     LOAN_           ECN                COVID_      MORTGAGE_          CONSENT_TO_   DT
                   NUMBER                             IMPACT      ASSISTANCE         CONTACT
     023 HOME_              0789             5519     Y           Y                  N             04-01-
         LENDING                                                                                   2020 15:54
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 75 of 124




              EXHIBIT F
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 76 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 77 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 78 of 124
                                                                                                   Page 4 of 4
                 Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 79 of 124

Forbearance Plan Agreement (Page 1 of 1)

Loan number:        0789
     ó New Monthly Payment Amount: $0.00. This payment suspends the current monthly mortgage
        payment, and it's based on your ability to pay.
     ó You can choose to prepay the outstanding amount at any time.

01 04/01/20           .00    02 05/01/20      .00
03 06/01/20           .00
While you're receiving short-term mortgage assistance, please contact us immediately if you have any
changes to your financial situation. For example, you might have a change in your income or your
expenses. A new evaluation of your new financial information may adjust what options are available.

All terms and provisions of your current mortgage note and mortgage security instrument remain in full
force and effect, and you will comply with those terms. Nothing in this assistance shall be understood or
construed to be a satisfaction or release in whole or in part of the obligations contained in the loan
documents.




HP646 936 0006
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 80 of 124




              EXHIBIT G
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 81 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 82 of 124
                                                                                                    Page 3 of 3
                 Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 83 of 124

Details about making up missed payments
It's best to resume making payments as soon as you're able to. If you can afford to do so, you can repay
the entire amount of missed payments all at once to bring your account current. You can then continue
with your normal payments. We understand that you may not be able to do this.

If you need help catching up, we can consider your financial situation and loan status to help us
determine if you're eligible for one of these programs.


  First, we'll consider this program:

  Repayment plan                We may be able to divide the amount due from the missed payments
                                into manageable amounts, spread out over time. This would increase
                                your regular mortgage payment for a period of time, but it would bring
                                your mortgage current.



  If a repayment plan isn't right for you, we'll consider you for one of the following programs:

  Deferred payments             If you can afford to resume making your regular mortgage payment, we
                                may have a solution. Because your payments were current, or less than
                                30 days past-due, as of March 13, 2020, we may be able to move the
                                amount of the missed payments to the end of your loan team. For this
                                program, this would extend the loan term by the number of missed
                                payments.


  Loan modification             If you cannot afford to make up the missed payments and resume
                                making your regular mortgage payment, we may still be able to help. If
                                you're experiencing a financial hardship, we may be able to make your
                                payments more affordable by modifying your loan terms. For example,
                                we may be able to change the interest rate or the time allowed to repay
                                the loan.
                                ó Your new payment would be based on your current financial
                                    situation.
                                ó We'll need to gather your financial information to review and qualify
                                    you for this solution.
                                ó We'll evaluate your financial situation based on guidelines provided
                                    by the Veterans Affairs (VA) to determine what options are available
                                    for you.


For more information on mortgage payment assistance, visit wellsfargo.com/mortgageassist. You can
also visit consumerfinance.gov/coronavirus/mortgage-and-housing-assistance.




HP659 936 0012
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 84 of 124




              EXHIBIT H
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 85 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 86 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 87 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 88 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 89 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 90 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 91 of 124




               EXHIBIT I
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 92 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 93 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 94 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 95 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 96 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 97 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 98 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 99 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 100 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 101 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 102 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 103 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 104 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 105 of 124




               EXHIBIT J
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 106 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 107 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 108 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 109 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 110 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 111 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 112 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 113 of 124




              EXHIBIT K
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 114 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 115 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 116 of 124
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 117 of 124
                                                                                                            Page 5 of 7
                 Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 118 of 124


Information on avoiding foreclosure
 These options may be available to you depending on your hardship. There are options to help you stay in
 your home and bring your mortgage current, and options that allow you to leave your home while
 avoiding foreclosure. We can answer any questions you may have about these options, including the
 general eligibility requirements.

  Options to stay
                                          Overview                                      Benefit
   in your home
Reinstatement                                                          Allows you to bring your mortgage current
                          ó   Pay all past due amounts in a single
                                                                       immediately.
                              lump-sum payment.
                          ó   Available if you have the funds to pay
                              now.
Repayment plan                                                         Allows you time to bring your mortgage
                          ó
                      Pay all past due amounts together with
                                                                       current without having to make a
                      your regular monthly payments over an
                                                                       single-sum payment.
                      extended period of time.
                 ó Available if you have sufficient income
                      to cover more than your regular
                      monthly payment.
Forbearance plan Make reduced payments or no payments for              Allows you time to improve your financial
                 a specific period of time (for example, six           situation and possibly qualify for another
                 months). During this time your mortgage               option, such as a modification, upon
                 will become increasingly delinquent.                  completion of the forbearance plan.
Modification              ó   Make modified payments based on new ó        Allows you to bring your mortgage
                              terms.                                       current by permanently modifying your
                          ó   Requires your successful completion of       mortgage.
                              a three-month trial period plan        ó     Intended to make your payments or
                                                                           terms more manageable; typically
                                                                           results in a lower monthly payment.
 Options to leave
                                          Overview                                      Benefit
   your home
Short sale                ó   Sell your property.                      ó   Allows you to transition out of your
                          ó   Proceeds from the sale are used to pay       home to avoid foreclosure.
                              off a portion of your mortgage balance   ó   Relocation funds may be available.
                              when you owe more on your mortgage       ó   The remainder of your mortgage debt
                              than the home is worth.                      after the transfer of ownership may be
                                                                           forgiven, but there may be tax
                                                                           consequences. Consult a tax advisor.
Mortgage Release Transfer ownership of your property to us in ó            Allows you to transition out of your
(deed in lieu of exchange for relief from some or all of the               home if you are unable to sell your
foreclosure)     mortgage debt.                                            home to avoid foreclosure.
                                                                       ó   Relocation funds may be available.
                                                                       ó   The remainder of your mortgage debt
                                                                           after the transfer of ownership may be
                                                                           forgiven, but there may be tax
                                                                           consequences. Consult a tax advisor.




DR110 936 0023
                                                                                                                            Page 6 of 7
                 Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 119 of 124

Servicemembers Civil Relief                U.S. Department of Housing                    OMB Approval 2502 - 0584
Act Notice Disclosure                        and Urban Development                                 Exp 3/31/2021
                                                Office of Housing



Legal Rights and Protections Under the SCRA

Servicemembers on "active duty" or "active service," or a spouse or dependent of such a servicemember may be entitled to
certain legal protections and debt relief pursuant to the Servicemembers Civil Relief Act (50 USC App. Sections 3901-4043)
(SCRA).

Who May Be Entitled to Legal Protections Under the SCRA?
     •    Regular members of the U.S. Armed Forces (Army, Navy, Air Force, Marine Corps and Coast Guard).
     •    Reserve and National Guard personnel who have been activated and are on Federal active duty.
     •    National Guard personnel under a call or order to active duty for more than 30 consecutive days under section 502(f)
          of title 32, United States Code, for purposes of responding to a national emergency declared by the President and
          supported by Federal funds.
     •    Active service members of the commissioned corps of the Public Health Service and the National Oceanic and
          Atmospheric Administration.
     •    Certain United States citizens serving with the armed forces of a nation with which the United States is allied in the
          prosecution of a war or military action.

What Legal Protections Are Servicemembers Entitled To Under the SCRA?
     •    The SCRA states that, a debt incurred by a servicemember, or servicemember and spouse jointly, prior to entering
          military service shall not bear interest at a rate above 6% during the period of military service and one year
          thereafter, in the case of an obligation or liability consisting of a mortgage, trust deed, or other security in the nature
          of a mortgage, or during the period of military service in the case of any other obligation or liability.
     •    The SCRA states that, in a legal action to enforce a debt against real estate that is filed during, or within one year
          after the servicemember’s military service, a court may stop the proceedings for a period of time, or adjust the debt.
          In addition, the sale, foreclosure, or seizure of real estate shall not be valid if it occurs during, or within one year
          after the servicemember’s military service unless the creditor has obtained a valid court order approving the sale,
          foreclosure, or seizure of the real estate.
     •    The SCRA contains many other protections besides those applicable to home loans.

How Does a Servicemember or Dependent Request Relief Under the SCRA?
     •    In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse must
          provide a written request to the lender, together with a copy of the servicemember’s military orders.

          Wells Fargo Bank
          Attn: Special Loans/SCRA
          MAC T7416-01C
          PO Box 659810
          San Antonio, TX 78265-9110
          Telephone: 1-866-936-7272
          Fax: 1-877-658-4585

     •    There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy of a
          servicemember’s military orders to the lender in connection with a foreclosure or other debt enforcement action
          against real estate. Under these circumstances, lenders should inquire about the military status of a person by
          searching the Department of Defense’s Defense Manpower Data Center’s website, contacting the servicemember,
          and examining their files for indicia of military service. Although there is no requirement for servicemembers to
          alert the lender of their military status in these situations, it still is a good idea for the servicemember to do so.

How Does a Servicemember or Dependent Obtain Information About the SCRA?
     •    Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge Advocate, or their
          installation’s Legal Assistance Officer. A military legal assistance office locator for all branches of the Armed

DR110 936 0023
                                                                                                                        Page 7 of 7
                 Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 120 of 124
          Forces is available at http://legalassistance.law.af.mil/content/locator.php.

     •    “Military OneSource” is the U. S. Department of Defense’s information resource. If you are listed as entitled to legal
          protections under the SCRA (see above), please go to www.militaryonesource.mil/legal or call 1-800- 342-9647 (toll
          free from the United States) to find out more information. Dialing instructions for areas outside the United States are
          provided on the website.

                                                                                                                  form HUD-92070
                                                                                                                          (6/2017)




DR110 936 0023
             Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 121 of 124
Wells Fargo Home Mortgage
Return Mail Operations
PO Box 10368
Des Moines, IA 50306-0368




       Brian Echard
       5473 Saint Andrews Dr
       Westerville, OH 43082
Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 122 of 124




               EXHIBIT L
           Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 123 of 124




September 09, 2020


Brian Echard
5473 Saint Andrews Dr.
Westerville, OH 43082

Subject: Resolution to your inquiry about account number                            0789

Dear Brian Echard:

I'm glad we spoke about your concerns on August 12, 2020. I appreciate the opportunity to help
you, and I'm sending this letter to summarize the key points from our conversation.

Concerns with the forbearance plan

In your inquiry, you advised that the word forbearance was never used when this plan rolled out.
You stated that there was a pull on your credit report, and a notation added that lowered your
credit score.

We can confirm that once you agreed to the short term assistance being placed on the account,
we sent you a letter dated April 08, 2020. This letter went over the details of the short term
assistance plan, and what the next steps were that you needed to do. Please know that page four
of this letter is labeled “Forbearance Plan Agreement” and shows the amounts that you had to
pay for the next three months, which was $0.00. We have enclosed this letter for your records.
We apologize for any confusion this process might have caused you.

When you were placed into the forbearance plan, please know that we did not pull your credit
reporting. If you have additional information or documents that support that Wells Fargo pulled
your credit. Please send us the requested information by fax or mail to:

            Wells Fargo Home Mortgage
            P.O. Box 10335
            Des Moines, IA 50306
            Fax: 1-866-278-1179

The account has continued to report as current on your credit report even during the payment
suspension plan. We have also provided the credit bureaus with a comment code that says the
account is in a forbearance plan. FICO has advised us that this “account in forbearance” code
does not affect your FICO score. FICO is the credit score used by Wells Fargo for review of
applications for credit and is also used by most lending companies. If you would like to review
your FICO score, you can visit www.myfico.com.




XUB/co10380191/cl936


Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. NMLSR ID 399801
           Case 2:21-cv-00112-JCC Document 18 Filed 06/02/21 Page 124 of 124
Echard
September 09, 2020
Page 2

The credit bureaus have independent credit score models. We cannot speculate how any of their
proprietary models account for this code. However, generally, those are not used for the
underwriting of credit. If you apply for credit while on a forbearance plan, the lender will see
the “account in forbearance” comment on your credit report, and the fact that your account is in
forbearance may affect your ability to qualify for new credit or refinance.

Your account has now been removed from the forbearance program, and is in review for a
modification to help bring the account current. As a result of being removed from the
forbearance program, Wells Fargo submitted updates to the credit bureaus within 2-3 business
days of the forbearance being removed to have the forbearance comment removed; however, it
may take longer than this to appear on your credit report. The timeframe for processing updates
varies between the credit bureaus, some companies may take up to 90 days to reflect these
updates. We have also enclosed the letter dated July 22, 2020, that goes over the terms of the
modification and trial plan being offered.

Going forward

We value your feedback and appreciate the time and effort you took to contact us. It's been my
goal to fully address the concerns you've brought to our attention.

If you have any questions, or if you'd like to request additional documents that support our
research, you may reply to me directly at the return address on this letter or by phone at
1-800-853-8516, extension 1335526023. I am available to assist you Monday through Friday,
8:00 a.m. to 5:00 p.m. Central Time. If you require immediate assistance and I am unavailable,
other representatives are available to assist you at 1-800-853-8516, Monday through Friday,
7:00 a.m. to 7:00 p.m. Central Time.

Sincerely,


April Bailey
Case Specialist
Home Lending Executive Office

Enclosure(s)




Where appropriate Wells Fargo Home Mortgage is required to inform you that, as your account servicer, we are
attempting to collect a debt and any information obtained will be used for that purpose. However, if you are a
customer involved in an active bankruptcy case or you received a discharge in a bankruptcy case where the
account was not otherwise reaffirmed or excepted from discharge, then this notice is being provided to you for
informational purposes only, and this is not a bill or a request for payment as to any such customer(s).

With respect to those accounts secured by property located in the State of California, the state Rosenthal Fair Debt
Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except under unusual
circumstances, collectors may not contact you before 8 a.m. or after 9 p.m. They may not harass you by using
threats of violence or arrest or by using obscene language. Collectors may not use false or misleading statements
or call you at work if they know or have reason to know that you may not receive personal calls at work. For the
most part, collectors may not tell another person, other than your attorney or spouse, about your debt. Collectors
may contact another person to confirm your location or enforce a judgment. For more information about debt
collection activities, you may contact the Federal Trade Commission at 1-877-FTC-HELP or www.ftc.gov.

XUB/co10380191/cl936


Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. NMLSR ID 399801
